DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0022] of the specification discloses “the tension member may be made of a substantially longitudinally inextensible material and the material may be flexible”.  Therefore, “tension members” described in claim 1 has been interpreted to be “a substantially longitudinally inextensible material and the material may be flexible” or equivalent structures based on the disclosure in Applicant’s specification.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the coefficient of friction of the garment" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
wherein each conduit has a lower coefficient of friction with respect to the strands than the coefficient of friction of the garment material with respect to the strands” is vague and indefinite.
Claim 4 is rejected under the same statutory class since it depend directly on claim 3 and therefore, contain the same deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7-12 and 17-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation, “with the articulating joint being a knee with a patella in a leg of the human body, wherein the path of at least one of the one or more tension members comprises a lateral segment disposed to extend generally vertically proximate and lateral to the patella and a medial segment disposed to extend generally vertically proximate and medial to the patella” as to claim 7; “…at least one tension member over the anterior of the knee above the upper crossover point and a portion of inextensible fabric connecting the medial segment of the at least one tension member to the the anchor member jointly at least partially encircle the thigh..”, positively recites part of the human body.  
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 8-9 are rejected under the same statutory class since they depend directly on rejected claim 7 and therefore, contain the same deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-2, 5-7, 13-14, 16 and 19-24 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Picchione U.S. Patent No. (4,216,547).
With respect to claim 1, Picchione discloses a garment (16) arranged for enveloping at least in part an articulating joint of a human body (as shown in fig.1 the garment is being worn in phantom on the lower extremities of the user) and ([Col.3], lines 23-27), the articulating joint having at least one natural ligament (such as the knee, as shown in fig.1 which has natural ligament of the joint), the garment comprising one or more tension members or flexible non-elastic cables (28 and 28’) each disposed longitudinally along a corresponding predetermined curved three-dimensional spatial path (24-25-27-29-33-35-26) within or on a matrix of a garment material, the corresponding predetermined paths spatially relating the one or more tension members to the at least one natural ligament of the joint ([Col.4], lines 7-20) and (fig.1 showing the knee which has natural ligament of the joint).  
With respect to claim 2, Picchione discloses the one or more tension members or inelastic cables (28 and 28’) each comprises one or more strands of a substantially longitudinally inextensible material ([Col.3], lines 36-42); and the garment comprises conduits (30 and 30’, fig.1) disposed within or on the garment material and arranged to receive the one or more strands of each tension member (28 and 28’).  
With respect to claim 5, Picchione discloses at least one tensioner (26 which encompasses tension-adjusting nut  58 or 26’ which encompasses tension-adjusting nut 58, as shown in figs.1 and 6-7) and ([Col.3], lines 65-68) and ([Col.4], lines 1-6) disposed in line with at least one of the one or more tension members or flexible non-elastic cables (28 and 28’) for tensioning the at least one tension member.  
With respect to claim 6, Picchione discloses at least one of the one or more tension members or flexible non-elastic cables (28 and 28’) further comprises at least one tension 
With respect to claim 7, Picchione discloses with the articulating joint being a knee with a patella in a leg of the human body, wherein the path of at least one of the one or more tension members comprises a lateral segment disposed to extend generally vertically proximate and lateral to the patella and a medial segment disposed to extend generally vertically proximate and medial to the patella (as shown in fig.2).  
With respect to claim 13, Picchione discloses at least one longitudinal portion of the one or more tension members comprises a length of substantially inextensible fabric ([Col.3], lines 40-41) flexible non-elastic cables (28 or 28’).  
With respect to claim 14, Picchione discloses a garment (16) wearable by a user (as shown in figs.1, the garment is donned on the lower extremity of the user), the garment comprising a closed tensionable loop (shown in fig.8 the flexible non-elastic cables (28 or 28’) split to form a closed loop) and a tensioner (26 and 26’) and ([Col.3], lines 54-68) and ([Col.4], lines 1-6) disposed for tensioning the tensionable loop, the loop comprising a tension member or flexible non-elastic cables (28 and 28’) made of a flexible and substantially longitudinally inextensible material ([Col.3], lines 40-41) arranged to freely move along a conduit (30 and 30’, fig.1) within or on the garment, wherein: the conduit (30 and 30’), fig.8) is arranged to cross over itself between a lateral and a medial side on the anterior of a leg of the user at least one of above and below a knee of the leg (as shown in fig.8);33Embrace-1-855-14296 the tensionable loop (having flexible in-elastic cables 28 and 28) is disposed to apply pressure to at least one of a lateral collateral ligament and a medial collateral ligament of the user when the garment is worn by the user and the tensionable loop is tensioned (Abstract, the flexible non-elastic cables are discloses as tensioned cable 
As to claim 14:
Note: FIG. 8 is a plan view similar to FIG. 1 but illustrating an alternate embodiment of the present invention.

With respect to claim 16, Picchione discloses the conduit (30 and 30’) is arranged along a path that circles the leg at a distal region of a triceps surae of the leg (as shown in fig.8).  
With respect to claim 19, Picchione discloses a wearable garment (16) for stabilizing a knee of a user (as shown in fig.8) comprising: a closed tensionable loop (shown in fig.8 the flexible non-elastic cables (28 or 28’) split to form a closed loop) arranged to freely move along a conduit (30 and 30’) disposed within or on the garment; and an adjustable tensioner (26 which encompasses tension-adjusting nut  58 or 26’ which encompasses tension-adjusting nut 58, as shown in figs.1 and 6-7) and ([Col.3], lines 65-68) and ([Col.4], lines 1-6) in or on the loop for adjusting a tension in the loop; wherein the conduit (30 and 30’) extends along a conduit path having, relative to the knee, a lateral portion and a medial portion passing a patella of the user knee proximate lateral and medial collateral ligaments of the user knee respectively (as shown in fig.8);34Embrace-1-855-14296 the lateral and medial portions of the conduit path closely approach each other at least one point, the at least one point being at least one of below and above the user knee (as shown in fig.8); and the tensionable loop (shown in fig.8 the flexible non-elastic cables (28 or 28’) split to form a closed loop)is disposed for applying pressure to at least one of the lateral collateral ligament and the medial collateral ligament of the user when the garment is worn by the user, 
 As to claim 19:
Note: FIG. 8 is a plan view similar to FIG. 1 but illustrating an alternate embodiment of the present invention.

With respect to claim 20, Picchione discloses the conduit (30 and 30’) is arranged along a path that circles the leg at a distal region of a triceps surae of the leg (as shown in fig.8).    
With respect to claim 21, Picchione discloses the tensionable loop comprises a tension member of a substantially longitudinally inextensible material extending along the conduit ([Col.3], lines 40-41) flexible non-elastic cables (28 or 28’).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Picchione as applied to claim 14 above, and further in view of Lipov U.S. Patent No. (4,862,523).
With respect to claim 15, Picchione substantially discloses the invention as claimed except a belt disposed to fit around the waist of the user and wherein the tensionable loop is anchored to the belt.
Lipov however teaches in an analogous art a garment to be positioned to the lower extremity of the user (Abstract); the abstract comprising a closed loop (14 and 15) and a belt or waistband (14) to which the loops are anchored (as shown in fig.1).
In view of the teachings of Lipov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the garment of Picchione by incorporating a belt for anchoring the tensionable loop as an additional reinforcement mechanism.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Picchione as applied to claim 14 above, and further in view of Torry U.S. Patent No. (8,296,864 B2).
With respect to claim 17, Picchione substantially discloses the invention as claimed except an anchor member and wherein the tension member and the anchor member jointly at least partially encircle the thigh.  
Torry however, teaches in an analogous art a garment comprising a plurality of loops or bands (as shown in fig.1) for providing tension and an anchor member (38, 38 fig.3) and ([Col.6], lines 35-39) jointly at least partially encircle the thigh (as shown in fig.3).
In view of the teachings of Torry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the garment of Picchione by member jointly at least partially encircle the thigh for load transferring sections which cooperate to resist inward or outward lateral movement of the person's knee when the garment is worn by the person ([Col.6], lines 52-55) of Torry.
With respect to claim 18, the combination of Picchione/Torry substantially discloses the invention as claimed.  Picchione further discloses the tension member or flexible non-elastic cables (28 or 28’) at least partially encircles the thigh (as shown in fig.8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786